258 F.2d 945
Robert R. RYANS, Appellant,v.Leonard Wayne BLEVINS.
No. 12586.
United States Court of Appeals Third Circuit.
Argued September 17, 1958.
Decided October 2, 1958.

Appeal from the United States District Court for the District of Delaware; Caleb R. Layton, Judge.
Aubrey B. Lank, Wilmington, Del. (Joseph T. Walsh, Logan, Marvel, Boggs & Theisen, Wilmington, Del., on the brief), for appellant.
John P. Sinclair, Wilmington, Del., for appellee.
Before GOODRICH, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment for the defendant in an action for personal injuries resulting from an accident which took place in Maryland. The case was tried to a judge without a jury. He made findings of fact and reached a conclusion of law that the plaintiff was entitled to recovery. While a motion for a new trial was pending the trial judge retired and the case was argued to his successor. The result of the reargument was the entry of a judgment for the defendant. Ryans v. Blevins, D.C.Del. 1958, 159 F. Supp. 234.


2
We do not need to decide in this case under what circumstances a judge may reach different fact conclusions from those reached by his predecessor in the same case. If the question raised had to do with the credibility of a witness who had been seen by the first judge but not by his successor that problem would be presented and would have to be settled. But in this instance any difference in fact statements between those made by the first trial judge and his successor are not determinative of the case. The result reached upon reargument was correct regardless of any different interpretation of the facts.


3
The judgment will be affirmed.